DISMISS and Opinion Filed December 20, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00713-CV

                                 LACY HARBER, Appellant
                                          V.
                                GERARDUS SMITH, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-18-0679

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By orders dated October 2, 2018 and October 4,

2018, we granted appellant’s counsels’ motions to withdraw and extended the time to file

appellant’s brief until November 19, 2018. By postcard dated November 21, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


180713F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 LACY HARBER, Appellant                           On Appeal from the 15th Judicial District
                                                  Court, Grayson County, Texas
 No. 05-18-00713-CV       V.                      Trial Court Cause No. CV-18-0679.
                                                  Opinion delivered by Chief Justice Wright.
 GERARDUS SMITH, Appellee                         Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee GERARDUS SMITH recover his costs of this appeal from
appellant LACY HARBER.


Judgment entered December 20, 2018




                                            –3–